* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS. Product and Market Development Agreement This Agreement (“Agreement”) is entered into and made effective as of December 4, 2008 (the “Effective Date”) by and between LG Innotek Co., Ltd., a Korean corporation with offices at 20, Yeouido-dong, Yeongdeungpo-gu, Seoul, Korea (“LGIT”) and ParkerVision, Inc., a Florida corporation with offices at 7915 Baymeadows Way, Suite 400, Jacksonville, Florida 32256 (“ParkerVision”). Recitals WHEREAS, ParkerVision has developed and patented technology that is designed to address certain limitations in applying traditional approaches to RF transmission, reception, and power amplification, and WHEREAS, LGIT desires to develop in conjunction with ParkerVision, and ParkerVision desires to develop in conjunction with LGIT, ParkerVision RF Components (as defined below) to meet the market requirements for handset and data card products, and WHEREAS, LGIT also desires to have ParkerVision supply, and ParkerVision desires to supply, ParkerVision RF Components that LGIT will design into LGIT RF Products (as defined below) for application into handset and data card products, and WHEREAS, the parties desire to market and promote LGIT RF Products to the mobile communications community, including mobile handset and data card OEMs, and chipset suppliers internationally. NOW, THEREFORE, in consideration of the foregoing premises and of the performance of the mutual covenants herein, the parties agree as follows: 1. DEFINITIONS 1.1“Confidential
